IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FELTON L. MATTHEWS, JR.,                                 No. 83588
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE                                   FILED
                 RONALD J. ISRAEL, DISTRICT
                 JUDGE,                                                      NOV 0 8 2021
                 Respondents,
                                                                          CLERK g SeEMEOCTURT
                   and
                                                                         BY       •

                 THE STATE OF NEVADA                                           DEPUTY CLERK

                 DEPARTMENT OF MOTOR VEHICLES
                 AND PUBLIC SAFETY, PAROLE AND
                 PROBATION DIVISON; AND THE
                 STATE OF NEVADA,
                 Real Parties in Interest.

                                      ORDER DISMISSING PETITION

                             This petition was docketed on October 7, 2021, without
                 paynient of the requisite filing fee. See NRAP 21(g). That same day, this
                 court issued a notice directing petitioner to pay the required filing fee or
                 demonstrate compliance with NRAP 21 within 10 days. The notice advised
                 that failure to comply would result in the dismissal of this petition. To date,
                 petitioner has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this petition is dismissed.
                             It is so ORDERED.



                                                             CLERK OF THE SUPREME COURT
                                                             ELI BETH A. B OWN
 SUPREME COURT
      OF                                                     BY:
    NEVADA


CLERK'S ORDER


                                                                                      I - 3 2 IS
                      cc:   Hon. Ronald J. Israel, District Judge
                            Felton L. Matthews, Jr.
                            Attorney General/Carson City
                            Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER
                                                           2
 (0) 1947   eigE41.